Citation Nr: 0814162	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  05-18 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for 
bilateral carpal tunnel syndrome and if so whether service 
connection is warranted. 

2.  Entitlement to an increased rating greater than 20 
percent for a gastric ulcer. 

3.  Entitlement to an increased rating greater than 10 
percent for residuals of a fracture of the right thumb. 

4.  Entitlement to an increased rating greater than 10 
percent for residuals of a fracture of the left thumb.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to November 
1971. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for bilateral carpal tunnel syndrome as 
secondary to service-connected fractures of the right and 
left thumbs; and from a June 2003 decision that denied an 
increased rating greater than 20 percent for a gastric ulcer 
and increased ratings greater than 10 percent each for 
residuals of fractures of the right and left thumbs. 

The issues of service connection for bilateral carpal tunnel 
syndrome and increased ratings for residuals of fractures of 
the right and left thumbs and for a gastric ulcer are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.


FINDINGS OF FACT

1.  In June 2003, the RO reopened a final disallowed claim 
for service connection for bilateral carpal tunnel syndrome 
but denied the claim on the merits.   The veteran did not 
express timely disagreement, and the decision became final.  

2.  Since June 2003, new and material evidence has been 
received that was not previously considered by adjudicators, 
is not cumulative, relates to unestablished facts necessary 
to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  

CONCLUSION OF LAW

New and material evidence has been received to reopen a final 
disallowed claim for service connection for bilateral carpal 
tunnel syndrome.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104, 3.156(a), 20.302 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting the veteran's petition to reopen a 
final disallowed claim for service connection for bilateral 
carpal tunnel syndrome.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

Service medical records showed that the veteran fractured his 
right and left thumbs in two separate accidents in service.  
Although the records show that the veteran sustained 
fractures to each thumb, the specific circumstances of the 
trauma were not documented. 

The veteran contends that he has been diagnosed with 
bilateral carpal tunnel syndrome and that the disorder is 
related to events in service or secondary to fractures of the 
right and left thumbs.  In April 2002, the RO denied service 
connection because there was no record of diagnosis or 
treatment for carpal tunnel syndrome in service and no 
medical evidence linking his currently diagnosed disorder to 
any events in service.  In January 2003, the veteran 
requested that his claim be reopened.  In June 2003, the RO 
reopened the claim but denied it on the merits because the 
new evidence did not show a relationship between carpal 
tunnel syndrome and any aspect of service.  The veteran did 
not express disagreement within one year and the decision 
became final.  38 U.S.C.A. § 7105 (b) (1).  

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Since June 2003, the veteran submitted several statements 
describing his hand and thumb pain and loss of grip strength.  
The RO obtained VA and private medical records that showed 
two surgical procedures and follow-up treatment for bilateral 
carpal tunnel syndrome.  In a report of examination in 
January 2005, a VA physician noted that the veteran's 
symptoms included flare-up pain when he tried to grasp 
objects or oppose his thumb.  

The Board concludes that the evidence received since June 
2003 is new because it had not been previously considered by 
VA adjudicators.  The Board concludes that the evidence is 
material because it addressed symptoms and treatment for hand 
and thumb pain and a reduced capability to grip objects 
necessary for the veteran's occupation.  The veteran has not 
received a VA examination, and there is no medical opinion of 
record that addresses a relationship, if any, between the 
veteran's thumb fractures and carpal tunnel syndrome.  
However, there is medical evidence that both disabilities are 
associated with loss of hand function.  The new evidence is 
related to a previously unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  However, as the medical evidence 
is insufficient to decide the claim, further development is 
necessary.  

Therefore, as new and material evidence has been received, 
and to this extent only, the Board grants the petition to 
reopen a final disallowed claim for service connection for 
bilateral carpal tunnel syndrome.  


ORDER

The petition to reopen a final disallowed claim for service 
connection for bilateral carpal tunnel syndrome is granted.


REMAND

In the opinion of the Board, additional development is 
necessary. 

For the increased-compensation claims, the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  38 U.S.C.A. § 5103A; 
Vazquez-Flores v. Peake, 22 Vet. App 37 (2008).   Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-44. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the RO sent correspondence in February 2003 that did 
not provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  The correspondence did not ask for 
any evidence in the veteran's possession relevant to the 
claim, did not give examples of acceptable evidence other 
than medical records, and stated only that the veteran must 
show that his disability must meet the requirements of the 
next higher evaluation criteria without any description or 
explanation of those criteria.  Therefore, a compliant notice 
and subsequent adjudication is necessary.  

VA must provide a  medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms "may be" associated with the established event, is a 
low threshold. McLendon, 20 Vet. App. at 83.

Here, there is evidence of hand trauma in service as well as 
a post-service occupational history involving strenuous hand 
work and use of power tools.  The veteran has stated that his 
pain and loss of grip progressively became more severe, 
suggesting that carpal tunnel may be secondary to the 
limitations imposed by the thumb fractures.  There has been 
no VA examination to address the issue.  A competent medical 
opinion is necessary to decide the claim for service 
connection for carpal tunnel syndrome.  

The most recent examinations establishing the severity of the 
residuals of the thumb fractures and gastric ulcer were in 
February 2003, now over five years old.  There is subsequent 
evidence of record including hand surgery in 2004 and 2005 to 
show that the residuals of the fractures may have changed.  
Furthermore, the criteria for evaluation of limitation of 
motion of the thumb require measurements not obtained in the 
February 2003 examination.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5224, 5228 (2007).  Although the veteran has not 
provided any statements or records to indicate an increase in 
severity of his gastric disorder, he was not advised that lay 
evidence including statements from employers, co-workers, or 
family may be considered.  Medical records do show that the 
gastric disorder was initially related to medication for hand 
and thumb pain which has been shown to be more severe.  
Therefore, the Board concludes that a current examination of 
the veteran's residuals of right and left thumb fractures and 
gastric disorders are necessary to decide the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran and his 
representative with notice that (1) a 
disability rating and an effective date 
for the award of benefits will be 
assigned if service connection is 
awarded; (2) that asks for any evidence 
in the veteran's possession relevant to 
the claim;  (3) that provides examples of 
acceptable evidence other than medical 
records that may be considered to 
substantiate his claims; and (4) that 
provides a general description of the 
criteria  necessary for entitlement to a 
higher disability rating that would not 
be satisfied by the claimant 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life 
(i.e. the criteria of Diagnostic Codes 
5224, 5228, and the notes preceding 5216 
for evaluation of ankylosis or limitation 
of motion of single or multiple digits of 
the hand; and the criteria of Diagnostic 
Code 7304).    

2.  Schedule the veteran for an 
examination of his hands by an 
appropriately qualified VA physician.  
Request that the physician review the 
claims file and note review of the claims 
file in the examination report.  Request 
that the examiner provide an evaluation 
of the veteran's residual conditions of 
fractures to the right and left thumbs.  
Note whether either or both the 
carpometacarpal or proximal 
interphalangeal joints of any fingers or 
thumbs are ankylosed, and if so whether 
in full flexion, extension, or in a 
favorable position, and measure the gap 
between the thumb pad and fingers while 
attempting to oppose the fingers.  If 
there is limitation of motion of two or 
more digits, evaluate each separately.  
Note if there is rotation or angulation 
of a bone.  Also provide an opinion as to 
whether the service connected thumb 
disabilities interfere with the overall 
function of either hand.  

3.  As part of the above examination, 
request that the examiner provide an 
opinion whether carpal tunnel syndrome is 
at least as likely as not (50 percent or 
greater possibility) secondary to the 
thumb fractures, or related to hand 
trauma in service, or any other aspect of 
service, and whether it is secondary to 
the thumb fractures or aggravated by one 
or both thumb fractures.  Request that 
the physician also comment on the impact 
on any disability by the veteran's post-
service occupation.  

4.  Schedule the veteran for an 
examination of his gastric ulcer by an 
appropriately qualified VA 
physician.  Request that the physician 
review the claims file and note review of 
the claims file in the examination 
report.  Request that the examiner state 
whether the veteran has anemia, which 
digestive system symptoms are related to 
the veteran's service-connected gastric 
ulcer, and which are related to non-
service-connected disabilities.  If there 
are symptoms that cannot be disassociated 
from the service-connected disability, 
the examiner should so state and explain 
why.  

5.  Then, readjudicate the claim for 
service connection for bilateral carpal 
tunnel syndrome, and for increased 
ratings for the residual conditions of 
fractures of the right and left thumbs 
and gastric ulcer.  If any decision 
remains adverse to the veteran, provide 
the veteran and his representative with a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


